70569: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-21815: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70569


Short Caption:JOHNSON, M.D. VS. DIST. CT. (MENDOZA)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - A708740Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerJeffrey L. Johnson, M.D.Erin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerRadiology Specialists, Ltd.Erin E. Jordan
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestCharles MendozaTracy A. Eglet
							(Eglet Prince)
						Keith E. Galliher, Jr.
							(Galliher Law Firm)
						Christy Lyn M. Galliher
							(Galliher Law Firm)
						George J. Kunz
							(George J. Kunz, P.C.)
						Dennis M. Prince
							(Eglet Prince)
						


Real Party in InterestEric MendozaTracy A. Eglet
							(Eglet Prince)
						Keith E. Galliher, Jr.
							(Galliher Law Firm)
						Christy Lyn M. Galliher
							(Galliher Law Firm)
						George J. Kunz
							(George J. Kunz, P.C.)
						Dennis M. Prince
							(Eglet Prince)
						


Real Party in InterestHalthore Johns Pediatric Neurology Associates, Ltd.Patricia Egan Daehnke
							(Daehnke Stevens, LLP)
						Linda K. Rurangirwa
							(Daehnke Stevens, LLP)
						


Real Party in InterestMichelle MendozaTracy A. Eglet
							(Eglet Prince)
						Keith E. Galliher, Jr.
							(Galliher Law Firm)
						Christy Lyn M. Galliher
							(Galliher Law Firm)
						George J. Kunz
							(George J. Kunz, P.C.)
						Dennis M. Prince
							(Eglet Prince)
						


Real Party in InterestSrinivas Halthore, M.D.Patricia Egan Daehnke
							(Daehnke Stevens, LLP)
						Linda K. Rurangirwa
							(Daehnke Stevens, LLP)
						


RespondentJames Crockett


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/15/2016Filing FeeFiling fee paid. E-Payment $250.00 from Keith A. Weaver.


06/15/2016Petition/WritFiled Petition for Writ of Mandamus Regarding Statute of Limitations.16-18661




06/15/2016AppendixFiled Petitioners' Appendix Volume 1.16-18766




06/15/2016AppendixFiled Petitioners' Appendix Volume 2.16-18767




06/15/2016AppendixFiled Petitioners' Appendix Volume 3.16-18768




06/15/2016AppendixFiled Petitioners' Appendix Volume 4.16-18772




06/15/2016AppendixFiled Petitioners' Appendix Volume 5.16-18773




06/17/2016MotionFiled Real Parties in Interest Srinvas Halthore, M.D. and Halthore Johns Pediatric Neurology Associates, Ltd.'s Motion for Leave to Join Petition for Writ of Mandamus Regarding Statute of Limitations.16-19066




07/13/2016Order/DispositionalFiled Order Denying Petition For Writ of Mandamus. "ORDER the petition DENIED." fn1[In light of our disposition of the petition, the motion is denied as moot.] NNP16D-MC/MD/MG.16-21815